     Case 3:09-cr-00267-AWT Document 1258 Filed 05/24/21 Page 1 of 7



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA         :
                                 :
     v.                          : Crim. No. 3:09-cr-00267 (AWT)
                                 :
JUAN ALVAREZ                     :




          ORDER DENYING MOTION FOR COMPASSIONATE RELEASE

     For the reasons set forth below, defendant Juan Alvarez’s

Motion for Sentence Reduction Under 18 U.S.C. § 3582(c)(1)(A)(i)

and the First Step Act (Compassionate Release) (ECF No. 1256) is

hereby DENIED.

     Defendant Juan Alvarez moves, pursuant to 18 U.S.C. §

3582(c)(1)(A)(i), to reduce his sentence to time served.          He

states, inter alia, that his medical condition, which requires

surgery, and ”the on-going delay by the Bureau of Prisons in

providing Alvarez the surgery as a result of the COVID-19

pandemic” constitute extraordinary and compelling reasons

warranting a reduction of his sentence.       Compassionate Release

Mem. (ECF No. 1256-1) at 1.     He also highlights his efforts in

terms of rehabilitation and the fact that he has substantially

completed his sentence.

     On August 2, 2010, Alvarez plead guilty to Count One of a

second superseding indictment which charged him with conspiracy
     Case 3:09-cr-00267-AWT Document 1258 Filed 05/24/21 Page 2 of 7



to possess with the intent to distribute fifty grams or more of

cocaine base and an unspecified quantity of powder cocaine, in

violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), 841(b)(1)(C)

and 846.     The Presentence Report concluded that Alvarez was a

career offender.     Alvarez was also in Criminal History Category

VI because he had accumulated a total of 25 criminal history

points.    The Guidelines range included a term of imprisonment in

the range of 262 months to 327 months.       On April 2, 2012, the

court departed downward from this range and imposed a sentence

of, inter alia, 180 months of imprisonment and eight years of

supervised release.

     In imposing sentence, the court explained that it had

determined the sentence for Alvarez after considering the

sentences imposed on his co-defendants:

     Very significant to me is the fact that I've looked at the
     cases of the other defendants who are charged in the
     indictment with you. I've looked at their specific offense
     conduct, I've looked at their criminal histories, and I've
     looked at the sentences that were imposed in their cases and
     why those specific sentences were imposed in their cases.

     . . .

     And I have gone back and looked at the other defendants in
     this case who also had a Criminal History Category VI and
     I've thought about your situation and their situation in
     deciding what I think is most appropriate in your case.

4/2/12 Sentencing Tr. (ECF No. 1025) at 20.        The court also

explained that while there was a basis for a downward departure,



                                    2
     Case 3:09-cr-00267-AWT Document 1258 Filed 05/24/21 Page 3 of 7



the court had concluded that a departure below 180 months was

not appropriate:

          What is most significant in terms of your history and
     characteristics and the nature and circumstances of the
     offense is the fact that you have a very extensive and a very
     serious criminal history. We have to take into account not
     only the number of convictions, but the amount of time that
     you've been sentenced to in the past. Based on what you say
     and what others say about you, it seems as though you are
     ready to change. And for that reason, a sentence below the
     guideline range I think is appropriate. But I also have to
     take into account the fact that it is a bit late in your
     criminal history, at least, that you decided to change. We
     cannot simply, and we should not simply, disregard the number
     of serious offenses that you have in the past and the amount
     of time that you've been sentenced to in the past because,
     although you asked for an opportunity to change, the fact of
     the matter is that you've been given opportunity after
     opportunity to change. You now seem ready to be taking
     advantage based on what you say. This is not like a case where
     a defendant comes in with one or two convictions and then
     said, "I want an opportunity." You've already been given that
     opportunity on a number of different occasions.

          And although there are favorable things that are
     mitigating factors in your case that were alluded to by
     counsel [for] the government and arguments that have been
     made by your attorney, they are not sufficient to outweigh
     the serious nature of your criminal history and get you down
     to a sentence that is the one that your attorney has suggested
     is appropriate here.

          So I will, after weighing all the factors, depart for
     the reasons set forth by the government in its memorandum, so
     it will be a guideline sentence but it will not be a departure
     to the extent that your counsel requested for the reasons
     I've just elaborated on.

4/2/12 Sentencing Tr. (ECF No. 1025) at 22-23.

     The Bureau of Prisons currently calculates the defendant’s

release date as December 29, 2021, and it is currently



                                    3
     Case 3:09-cr-00267-AWT Document 1258 Filed 05/24/21 Page 4 of 7



anticipated that he will be released to a residential re-entry

center in July 2021.

     Section 3582(c)(1)(A) of Title 18 of the United States Code

requires as an initial matter that:

     the defendant has fully exhausted all administrative rights
     to appeal a failure of the Bureau of Prisons to bring a motion
     on the defendant’s behalf or the lapse of 30 days from the
     receipt of such a request by the warden of the defendant’s
     facility, whichever is earlier . . . .

18 U.S.C. § 3582(c)(1)(A).     Assuming a defendant has exhausted

administrative remedies, a court may reduce a term of

imprisonment under Section 3582(c)(1)(A)(i) if, after

considering the factors set forth in 18 U.S.C. § 3553(a) to the

extent they are applicable, the court finds that “extraordinary

and compelling reasons warrant such a reduction” and “that such

a reduction is consistent with applicable policy statements

issued by the Sentencing Commission”.       18 U.S.C. §

3582(c)(1)(A)(i).

     Here it is undisputed that the defendant has satisfied the

requirement with respect to exhaustion of administrative

remedies.

     People with certain medical conditions can be more likely

to get severely ill if they contract COVID-19.        The defendant

refers to his medical treatment for asthma.        But the medical

records from the Bureau of Prisons “indicate that he has been

prescribed an Albuterol inhaler instead to address chronic

                                    4
     Case 3:09-cr-00267-AWT Document 1258 Filed 05/24/21 Page 5 of 7



sinusitis.”    Gov’t’s Response (ECF No. 1257) at 8.       The latter

condition is not listed by the Centers for Disease Control and

Prevention as a risk factor for COVID-19.       See Centers for

Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last visited

May 18, 2021).

     The defendant relies primarily on the fact that he has been

diagnosed with a hernia which requires surgery.        In October

2020, the defendant was offered the opportunity to go to

Princeton Community Hospital in Princeton, West Virginia, to

have the surgery performed.     “At the time, there was not a

serious COVID-19 outbreak at FCI Beckley, but based on local

news reports, Alvarez believed there was an active COVID-19

outbreak in Princeton, which was being dealt with at the same

hospital where the surgery was to take place.        Alvarez declined

surgery out of fear of contracting the COVID-19 virus.”

Compassionate Release Mem. (ECF No. 1256-1) at 2.         “In November

2020, FCI Berkley began to experience more COVID-19 cases, and

shortly thereafter Alvarez contracted COVID-19 while an inmate.

Alvarez has since recovered with some moderate lingering

symptoms.”    Id. at 3.

     The defendant’s hernia surgery has not been rescheduled,

and he has been informed by medical staff that it will not

                                    5
        Case 3:09-cr-00267-AWT Document 1258 Filed 05/24/21 Page 6 of 7



likely take place before his anticipated release to a

residential re-entry center in July 2021.          See Gov’t’s Response

(ECF No. 1257) at 7-8.       The Bureau of Prisons “medical records

document that when Alvarez refused the surgery approximately six

months ago, he informed the staff that ‘I get out in a couple of

months and I’ll do it then.’”        Gov’t’s Response (ECF No. 1257)

at 8.    The Bureau of Prisons “has provided a hernia belt to

reduce” the risk associated with the hernia and “to alleviate

the defendant’s discomfort”.        Id.    While it is possible for

complications to develop with respect to a hernia, there is

nothing in the medical records that suggest that the defendant

is particularly at risk for complications.          See id.

     Nor does it appear that the defendant is more likely to get

severely ill if he contracts COVID-19.          Late last year, the

defendant contracted COVID-19 and “has since recovered with some

moderate lingering symptoms.”        Compassionate Release Mem. (ECF

No. 1256-1) at 3.      In addition, in March 2021, the defendant

received both shots of the Pfizer vaccine. See Gov’t’s Response

(ECF No. 1257) at 8.

     Moreover, the applicable Section 3553(a) factors counsel

against reduction of the defendant’s sentence.           In imposing

sentence, the court placed a good deal of weight on imposing a

sentence that was not unduly different from sentences received

by defendants with similar records who had been convicted of

                                       6
      Case 3:09-cr-00267-AWT Document 1258 Filed 05/24/21 Page 7 of 7



similar conduct and the need for the sentence imposed to reflect

the serious nature of the offense.       See 4/2/12 Sentencing Tr. at

21.   The court specifically considered the defendant’s arguments

for a sentence of imprisonment that was less than 180 months and

concluded that such a sentence would not adequately serve the

purposes of sentencing that were most important in the

defendant’s case.

      Consequently, the court concludes that, after considering

the applicable factors set forth in 18 U.S.C. § 3553(a), the

defendant’s case does not present extraordinary and compelling

reasons warranting a sentence reduction.

      It is so ordered.

      Signed this 24th day of May 2021 at Hartford, Connecticut.



                                            /s/AWT                      ___
                                       Alvin W. Thompson
                                  United States District Judge




                                     7
